UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 0-18045 Commission File Number DIRT Motor Sports, Inc. d/b/a World Racing Group (Exact name of registrant as specified in its charter) Delaware 90-0284113 (State of incorporation) (IRS Employer Identification No.) 7575 West Winds Blvd, Suite D, Concord, North Carolina 28027 (Address of principal executive offices) (704) 795-7223 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x There were 16,498,990 shares of common stock outstanding as of November 10, 2007. Transitional Small Business Disclosure Format (Check one): YesoNo x TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – September 30, 2007 and December 31, 2006 3 Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2007 and 2006 4 Condensed Consolidated Statement of Stockholders' Equity for the Nine Months Ended September 30, 2007 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Controls and Procedures 28 PART II - OTHER INFORMATION Item 1.Legal Proceedings 29 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 4.Submission of Matters to a Vote of Security Holders 29 Item 6.Exhibits 29 Signatures 31 Rule 13a-14(a)/15d-14(a) Certification of Tom Deery Rule 13a-14(a)/15d-14(a) Certification of Brian Carter Section 1350 Certification of Tom Deery and Brian Carter - 2 - Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DIRT MOTOR SPORTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2007 and December 31, 2006 (Unaudited) September 30, 2007 December 31, 2006 ASSETS Current assets Cash and cash equivalents $ 6,180,476 $ 532,230 Accounts receivable — trade 930,728 223,065 Inventory 61,391 110,077 Prepaid expenses and other current assets 1,839,267 330,943 Total current assets 9,011,862 1,196,315 Land, buildings and equipment, net 10,398,392 10,447,633 Trademarks 100,000 100,000 Goodwill, net of impairment of $10,320,537 — — Prepaid Expenses –long term 41,666 166,667 Other assets, net of amortization of $69,002 in 2007 and $55,331 in 2006 645,727 140,122 Total assets $ 20,197,647 $ 12,050,737 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 1,170,250 $ 474,781 Accrued liabilities 3,085,269 1,147,749 Deferred revenues 532,206 129,424 Notes payable 185,368 713,008 Total current liabilities 4,973,093 2,464,962 Notes payable, long-term, net of discount of $2,795,517 at September 30, 2007 13,357,506 4,001,711 Total liabilities 18,330,599 6,466,673 Stockholders' Equity Series D Preferred stock, $0.01 par value; 20,000 shares authorized;17,684 and17,875 shares issued and outstanding at September 30, 2007 and December 31, 2006,respectively 53,844,452 53,624,538 Series E Preferred stock, $0.01 par value; 50,000 shares authorized; 3,374 shares issued and outstanding at September 30, 2007 34 — Common stock, $0.0001 par value; 100,000,000 shares authorized; 16,498,990 and 14,374,496 shares issued and outstanding at September 30, 2007 andDecember 31, 2006, respectively 1,650 1,438 Additional paid-in capital 17,364,500 12,684,051 Accumulated deficit (69,343,588 ) (60,725,963 ) Total stockholders' equity 1,867,048 5,584,064 Total liabilities and stockholders' equity $ 20,197,647 $ 12,050,737 The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - Table of Contents DIRT MOTOR SPORTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three Months Ended: Nine Months Ended: 2007 2006 2007 2006 Revenues Race sanctioning and event fees $ 3,764,432 $ 2,470,954 $ 7,395,722 $ 4,242,586 Admission fees and ticket sales 2,259,395 2,601,057 5,814,994 5,671,771 Sponsorship and advertising revenue 1,844,047 694,370 3,043,977 1,646,940 Merchandise sales 237,730 240,632 422,517 506,835 Other revenue 11,810 126,386 69,586 215,299 Total revenues 8,117,414 6,133,399 16,746,796 12,283,431 Operating expenses Track and event operations 8,589,833 7,592,261 18,860,886 16,446,929 Sales and marketing 405,860 446,737 1,284,036 945,926 Merchandise operations and cost of sales 98,958 257,835 235,848 724,317 General and administrative 473,948 431,731 1,749,351 2,246,878 Non-cash stock compensation 553,924 627,840 1,493,796 2,112,322 Depreciation and amortization 206,932 187,521 615,675 579,867 Total operating expenses 10,329,455 9,543,925 24,239,592 23,056,239 Loss from operations (2,212,041 ) (3,410,526 ) (7,492,796 ) (10,772,808 ) Other (Expenses) Income Interest expense, net (180,652 ) (47,653 ) (1,124,829 ) (7,979,706 ) Total Other Expense (180,652 ) (47,653 ) (1,124,829 ) (7,979,706 ) Net (Loss) $ (2,392,693 ) $ (3,458,179 ) $ (8,617,625 ) $ (18,752,514 ) Dividends on preferred stock: Stated dividends, Series D (530,520 ) - (792,146 ) - Issuance costs, Series D Preferred Stock - - - (1,326,335 ) Exchange of Series C Preferred Stock - - - (1,250,000 ) Net loss applicable to common stock $ (2,923,213 ) $ (3,458,179 ) $ (9,409,771 ) $ (21,328,849 ) Net loss applicable to common stock per common share — Basic and diluted $ (0.20 ) $ (0.25 ) $ (0.64 ) $ (1.65 ) Weighted average common shares outstanding — Basic and diluted 14,729,873 14,042,408 14,619,777 12,890,746 The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - Table of Contents DIRT MOTOR SPORTS, INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY For the Nine Months Ended September 30, 2007 (Unaudited) Additional Preferred Stock Common Stock Paid-in Accumulated Shares Amounts Shares Amounts Capital (Deficit) Total Balance, December 31, 2006 17,875 $ 53,624,538 14,374,496 $ 1,438 $ 12,684,051 $ (60,725,963 ) $ 5,584,064 Value assigned to stock options, non-cash stockcompensation expense — 1,462,745 — 1,462,745 Restricted stock issued in exchange for professional services — — 105,000 10 31,041 — 31,051 Series D conversions to common stock (191 ) (572,232 ) 190,744 19 572,213 — — Placement agent fees paid through the issuance of preferred stock 1,270 13 — — 761,987 — 762,000 Value assigned to common stock issued in connectionwith the issuance of notes payable — — 1,828,750 183 1,382,380 — 1,382,563 Value assigned to Series E Preferred Stock issued inconnection with the issuance of notes payable 2,104 21 — — 1,262,229 — 1,262,250 Dividends, accrued but unpaid — 792,146 — — (792,146 ) — — Net loss — (8,617,625 ) (8,617,625 ) Balance, September 30, 2007 21,058 $ 53,844,486 16,498,990 $ 1,650 $ 17,364,500 $ (69,343,588 ) $ 1,867,048 The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - Table of Contents DIRT MOTOR SPORTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 Cash flows from operating activities: Net (loss) $ (8,617,625 ) $ (18,752,514 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 615,675 579,867 Non-cash interest expense, notes payable 664,813 7,930,582 Non-cash stock compensation 1,493,796 2,112,322 Increase (decrease) in cash for changes in: Accounts receivable (707,663 ) (68,048 ) Inventory 48,686 58,001 Prepaid expenses and other current assets (1,136,121 ) (147,424 ) Other non-current assets and long term prepaid expenses 119,186 124,999 Accounts payable 695,469 (481,760 ) Accrued liabilities 1,937,520 2,578,116 Deferred revenue 402,782 445,554 Net cash (used in) operating activities (4,483,482 ) (5,620,305 ) Cash flows from investing activities: Purchase of property, contract rights, trademarks and goodwill (291,127 ) (322,439 ) Net cash (used in) investing activities (291,127 ) (322,439 ) Cash flows from financing activities: Payments on notes payable (608,628 ) (1,863,493 ) Payments of placement agent fees and other issuance costs (968,517 ) (1,326,335 ) Proceeds from issuance of preferred stock - 12,000,000 Repayment of cash overdraft - (253,232 ) Proceeds from issuance of notes payable 12,000,000 1,943,211 Net cash provided by financing activities 10,422,855 10,500,151 Net increase (decrease) in cash and cash equivalents 5,648,246 4,557,407 Cash and cash equivalents, beginning of period 532,230 18,645 Cash and cash equivalents, end of period $ 6,180,476 $ 4,576,052 Supplemental schedule of non-cash activities: Purchase of vehicles and equipment through the issuance of notes $ 232,300 $ — Cash payments for interest $ 357,223 $ 360,869 Non-cash revenues and expenses, barter agreements $ 240,234 $ 165,500 Stated dividends, Series D Preferred Stock, payable in common shares $ 792,146 $ — Placement agent fees paid though the issuance of preferred stock $ 762,000 $ — Value assigned to common stock issued in connection with the the issuance of notes payable $ 1,382,563 $ — Value assigned to Series E Preferred Stockissued in connection with the issuance of notes payable $ 1,262,250 $ — Short term notes exchanged for Senior Secured Notes $ 2,350,000 $ — Conversion of Preferred stock:Series A to Series B $ — $ 28,279,812 Conversion of notes payable into Series D Preferred Stock $ — $ 13,201,777 Issuance of warrants with promissory notes $ — $ 1,715,113 Issuance of warrants with promissory notes $ — $ — The accompanying notes are an integral part of these condensed consolidated financial statements. - 6 - Table of Contents DIRT MOTOR SPORTS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 NOTE 1 – DESCRIPTION OF BUSINESS References in this document to “the Company,” “World Racing Group,” “DIRT,” “we,” “us” and “our” mean Dirt Motor Sports, Inc. and its wholly owned subsidiaries.Subsequent to the acquisition of DIRT Motorsports, Inc. in 2004, the Company began operating under the d/b/a name DIRT MotorSports and in July 2005, the Company reincorporated in Delaware and changed the Company’s name from “Boundless Motor Sports Racing, Inc.” to “Dirt Motor Sports, Inc.” The Company has begun doing business as World Racing Group, and management expects to seek shareholder approval to change the name of the Company to World Racing Group, Inc. at its 2007 meeting of stockholders. We are a leading marketer and promoter of motorsports entertainment in the United States.We own and operate the two premier national touring series in dirt circle track racing:the World of Outlaws Sprint Series and the World of Outlaws Late Model Series which compete in 140 events per year, a number of which are broadcast on national television.We operate 7 dirt motorsports tracks (4 are owned and 3 facilities are under short term lease agreements) in New York, Pennsylvania and Florida hosting a combined 139 events in 2007. We own and manage a nationally based sanction body: DIRTcar Racing that sanctions nearly 4,000 events at 129 facilities and manages 14 regional touring series. NOTE 2 - GOING CONCERN The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. The Company incurred a net loss of $22.8 million for the year ended December 31, 2006 and a net loss of $8.6 million for the nine months ended September 30, 2007.The Company has an accumulated deficit of $69.3 million as of September 30, 2007, which raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company is dependent on existing cash resources and external sources of financing to meet its working capital needs, and ultimately attain profitable operations.To ultimately achieve profitability, management’s plan is to (i) increase the number of sanctioned events; (ii) leverage existing owned and leased tracks to generate ancillary revenue streams; (iii) partner with existing promoters to create additional marquis events; and (iv)continue to build sponsorship, advertising and related revenue, including license fees related to the sale of branded merchandise.If the Company is unsuccessful in its plan, we will be required to seek additional equity and/or debt capital to continue as a going concern.Such capital may not be available to the Company on acceptable terms, if at all.The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or to amounts and classification of liabilities that may be necessary if the Company is unable to continue as a going concern.The financial statements do not include any adjustments relating to the recoverability and clarification of recorded asset amounts or to the amounts and classification of liabilities that may be necessary if the Company is unable to continue as a going concern. NOTE 3 – BASIS OF PRESENTATION The accompanying condensed consolidated financial statements have been prepared in compliance with Rule 10-01 of Regulation S-X and U.S. generally accepted accounting principles, but do not include all of the information and disclosures required for audited financial statements. These statements should be read in conjunction with the condensed consolidated financial statements and notes thereto included in the Company’s latest Annual Report on Form 10-KSB for the year ended December 31, 2006. In the opinion of management, these statements include all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the results of operations, financial position and cash flows for the interim periods presented. Operating results for the three and nine month periods ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007 due to the seasonal nature of the Company’s business. The factors discussed in Footnote 2 above raise substantial doubt about the Company's ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 4 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Reclassifications Certain amounts in prior periods presented have been reclassified to conform to the current financial statement presentation.These reclassifications have no effect on previously reported net income or loss. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. - 7 - Table of Contents Principles of Consolidation The accompanying consolidated financial statements include the accounts of DIRT Motor Sports, Inc. and its wholly-owned subsidiaries. All material intercompany accounts and transactions have been eliminated in consolidation. Revenue Recognition and Deferred Revenue The Company derives its revenues from race sanctioning and event fees, admission fees and ticket sales, sponsorship and advertising, merchandise sales and other revenue. “Race sanctioning and event fees” includes amounts received from track owners and promoters for the organization and/or delivery of our racing series or touring shows including driver fees. “Admission fees and ticket sales” includes ticket sales for all events held at the Company’s owned or leased facilities and ticket sales for our touring shows where we rent tracks for individual events and organize, promote and deliver our racing programs. “Sponsorship and advertising” revenue includes fees obtained for the right to sponsor our motorsports events, series or publications, and for advertising in our printed publications or television programming. The Company recognizes race sanctioning and event fees upon the successful completion of a scheduled race or event. Race sanction and event fees collected prior to a scheduled race event are deferred and recognized when earned upon the occurrence of the scheduled race or event. Track operations, ticket and concession sales are recognized as revenues on the day of the event.Income from memberships to our sanctioning bodies is recognized on a prorated basis over the term of the membership. The Company recognizes revenue from sponsorship and advertising agreements when earned in the applicable racing season as set forth in the sponsorship or advertising agreement either upon completion of events or publication of the advertising. Revenue from merchandise sales are recognized at the time of sale less estimated returns and allowances, if any. Revenues and related expenses from barter transactions in which the Company receives goods or services in exchange for sponsorships of motorsports events are recorded at fair value in accordance with Emerging Issues Task Force (“EITF”) Issue No. 99-17, Accounting for Advertising Barter Transactions. Barter transactions accounted for $240,000 and $166,000 of total revenues for the nine month period ended September 30, 2007 and 2006 respectively. During 2006, we entered into a multi-year sponsorship and marketing agreement under which the Company began delivering services in 2007. As of the date of this filing, the customer has breached itsobligations andfailed to curesuch breachesunder the agreement, including the failure to make scheduled payments. The Company will pursue its rights under the agreement,however, no revenue will be recognized under the agreement until such time thatpayments are received, if ever. We have discontinued providing services under this agreement and we are currently pursuing our rights under the agreement. Expense Recognition and Deferral Certain direct expenses pertaining to specific events, including prize and point fund monies, advertising and other expenses associated with the promotion of our racing events are deferred until the event is held, at which point they are expensed.Annual points fund monies which are paid at the end of the racing season are accrued during the racing season based upon the races held and total races scheduled. The cost of non-event related advertising, promotion and marketing programs are expensed as incurred. Net Loss Per Share and Warrants Outstanding Basic and diluted earnings per share (EPS) are calculated in accordance with FASB Statement No. 128, Earnings per Share. For the three and nine month periods ended September 30, 2007 and 2006, the net loss per share applicable to common stock has been computed by dividing the net loss by the weighted average number of common shares outstanding. Three months ended September 30: Nine months ended September 30: 2007 2006 2007 2006 Net (Loss) $ (2,392,693 ) $ (3,458,179 ) $ (8,617,625 ) $ (18,752,514 ) Dividends on Preferred Stock: Stated dividends, Series D Preferred (530,520 ) - (792,146 ) - Issuance costs, Series D Preferred Stock - - - (1,326,335 ) Exchange of Series C Preferred stock - - - (1,250,000 ) Net loss applicable to common stock $ (2,923,213 ) $ (3,458,179 ) $ (9,409,771 ) $ (21,328,849 ) Net loss applicable to common stock per common share — Basic and diluted $ (0.20 ) $ (0.25 ) $ (0.64 ) $ (1.65 ) Weighted average common shares outstanding — Basic and diluted 14,729,873 14,042,408 14,619,777 12,890,746 - 8 - Table of Contents In addition, as of September 30, 2007, the Company’s Series D Preferred Stock was convertible into 17.9 million shares of common stock , the Company’s Series E Preferred Stock was convertible into 3.4 million shares of common stock and the Company had warrants outstanding to purchase 6.0 million common shares and options to purchase 2.2 million shares of common stock. None of these were included in the computation of diluted EPS because the Company had a net loss and all potential issuance of common stock would have been anti-dilutive. The following table summarizes the Company’s common stock purchase warrant and certain stock options outstanding at September 30, 2007.These warrants and stock options were not considered in computing diluted earnings per share as their effect would be anti-dilutive: Shares Weighted Average Exercise Price Weighted Average Contractual Life (years) Promissory note warrants 1,948,510 $ 4.50 3.6 Series D warrants 2,520,178 $ 4.50 4.2 Placement agent warrants 581,266 $ 2.99 3.7 UMP acquisition warrants 40,000 $ 3.65 1.0 Warrants issued in exchange for the surrender of common stock 542,738 $ 0.001 4.2 Other warrants 375,059 $ 3.00 3.9 Stock options 2,163,000 $ 3.45 3.6 Total warrants and stock options outstanding 8,170,751 $ 3.74 3.8 Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Inventories Inventories of retail merchandise are stated at the lower of cost or market on the first in, first out method. Shipping, handling and freight costs related to merchandise inventories are charged to cost of merchandise. Property and Equipment Property and equipment are stated at cost. Depreciation is provided for financial reporting purposes using the straight-line method over the estimated useful lives of the related assets ranging from 3 to 40 years. Expenditures for maintenance, repairs and minor renewals are expensed as incurred; major renewals and betterments are capitalized. At the time depreciable assets are retired or otherwise disposed of, the cost and the accumulated depreciation of the assets are eliminated from the accounts and any profit or loss is recognized. The carrying values of property and equipment are evaluated for impairment based upon expected future undiscounted cash flows. If events or circumstances indicate that the carrying value of an asset may not be recoverable, an impairment loss would be recognized equal to the difference between the carrying value of the asset and its fair value. Purchase Accounting The Company accounted for its acquisitions of assets in accordance with Statement of Financial Accounting Standards No. 141 (“SFAS No. 141”), Business Combinations and Statement of Financial Accounting Standards No. 142, Goodwill and Intangible Assets (“SFAS No. 142”). SFAS no. 141 requires that all business combinations entered into subsequent to September 30, 2001 be accounted for under the purchase method of accounting and that certain acquired intangible assets in a business combination be recognized and reported as assets apart from goodwill. - 9 - Table of Contents Intangible Assets Upon its inception, the Company adopted Statement of Financial Accounting Standard (“SFAS”) No. 142, “Goodwill and Other Intangible Assets.” Under SFAS No. 142 goodwill and intangible assets with indefinite lives are not to be amortized but are tested for impairment at least annually. Intangible assets with definite useful lives are to be amortized over the respective estimated useful lives or anticipated future cash flow streams when appropriate. At least annually the Company tests for possible impairment of all intangible assets and more often whenever events or changes in circumstances, such as a reduction in operating cash flow or a dramatic change in the manner that the asset is intended to be used indicate that the carrying amount of the asset is not recoverable. If indicators exist, the Company compares the discounted cash flows related to the asset to the carrying value of the asset. If the carrying value is greater than the discounted cash flow amount, an impairment charge is recorded in the operating expense section in the statement of operations for amounts necessary to reduce the carrying value of the asset to fair value. The Company has chosen the fourth quarter of its fiscal year to conduct its annual impairment test. Income Taxes The Company accounts for income taxes under Financial Accounting Standards Number 109 (“SFAS 109”), “Accounting for Income Taxes”. Deferred income tax assets and liabilities are determined based upon differences between financial reporting and tax basis of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to be reversed. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. In July 2006, the Financial Accounting Standards Board (FASB) issued Interpretation No 48, Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No 109 (FIN 48).FIN 48 is intended to clarify the accounting for uncertainty in income taxes recognized in a company’s financial statements and prescribes the recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. Under FIN 48, evalutation of a tax position is a two step process.The first step is to determine whether it is more-likely-than-not that a tax postion will be sustained upon examination, including the resolution of any related appeals or litigation based on the technical merits of the position.The second step is to measure tax position that meets the more-likely-than-not threshold to determine the amount of benefit to be recognized in the financial statements.A tax position is measured at the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement. The tax position that previously failed to meet the more-likely-than-not recognition threshold will be recognized in the first subsequent period in which the threshold is met.Previously recognized tax positions that no longer meet the more-likely-than-not criteria will be de-recognized in the first subsequent reporting period in which the threshold is no longer met. The adoptions of FIN48 on January 1, 2007 did not have a material effect on the Company’s financial position. Concentration of Credit Risk Due to the nature of the Company’s sponsorship agreements, the Company could be subject to concentration of accounts receivable within a limited number of accounts.As of September 30, 2007 the Company had bank deposits in excess of FDIC insurance of approximately $6.0 million. New Accounting Pronouncements Effective January1, 2006, the Company adopted Statement of Financial Accounting Standard No. 123(R), Share-Based Payment, (“SFAS No.123(R)”), using the modified prospective transition method. SFAS No.123(R) requires equity-classified share-based payments to employees, including grants of employee stock options, to be valued at fair value on the date of grant and to be expensed over the applicable vesting period. Under the modified prospective transition method, share-based awards granted or modified on or after January1, 2006, are recognized in compensation expense over the applicable vesting period. Also, any previously granted awards that are not fully vested as of January1, 2006 are recognized as compensation expense over the remaining vesting period. No retroactive or cumulative effect adjustments were required upon The Company’s adoption of SFAS No. 123(R). In February 2006, the FASB issued Statement No.155,“Accounting for Certain Hybrid Financial Instruments” (“SFASNo.155”), which amends FASB Statements No.133 and 140. This Statement permits fair value remeasurement for any hybrid financial instrument containing an embedded derivative that would otherwise require bifurcation, and broadens a Qualified Special Purpose Entity’s (“QSPE”) permitted holdings to include passive derivative financial instruments that pertain to other derivative financial instruments. This Statement is effective for all financial instruments acquired, issued or subject to a remeasurement event occurring after the beginning of an entity’s first fiscal year beginning after September15, 2006. This Statement has no current applicability to the Company’s financial statements.Management adopted this Statement on January1, 2007 and the initial adoption of this Statement did not have a material impact on the Company’s financial position, results of operations, or cash flows. - 10 - Table of Contents In June 2006, the FASB issued Interpretation 48,“Accounting for Uncertainty in Income Taxes” (“FIN48”), an interpretation of FASB Statement No.109,“Accounting for Income Taxes.”FIN48 clarifies the accounting and reporting for income taxes where interpretation of the law is uncertain. FIN48 prescribes a comprehensive model for the financial statement recognition, measurement, presentation and disclosure of income tax uncertainties with respect to positions taken or expected to be taken in income tax returns. FIN48 is effective for fiscal years beginning after December15, 2006. The Company files tax returns in the United States and various state jurisdictions.The Company’s 2003-2006 U.S. federal and state income tax returns remain open to examination by the Internal Revenue Service. The Company is continuing its practice of recognizing interest and/or penalties related to income tax matters as general and administrative expenses. The Company may have nexus in more states than it is currently filing tax returns.Thus, upon examination, the company could be required to file additional tax returns.Due to the losses incurred, it is unlikely that any additional filings would result in any additional income tax.Management adopted this Statement on January1, 2007 and the initial adoption of FIN48 did not have a material impact on the Company’s financial position, results of operations, or cash flows. In September 2006, the FASB issued Statement No.157,“Fair Value Measurements” (“SFASNo.157”). SFASNo.157 addresses how companies should measure fair value when they are required to use a fair value measure for recognition or disclosure purposes under GAAP. SFASNo.157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements. SFASNo.157 is effective for fiscal years beginning after November15, 2007, with earlier adoption permitted. Management is assessing the impact of the adoption of this Statement. In September 2006, the FASB issued Statement No.158,“Employers’
